TDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 14 September 2021 has been entered. Claim(s) 1-4, 7 and 9-22 remain pending in this application. Claim(s) 5-6 and 8 have been cancelled.  Claim(s) 22 is new.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruderman (Non Patent Literature – Health Management and Service Life for Air Force Missiles), hereinafter Ruderman.

Regarding Independent Claim 9, Ruderman teaches a method for monitoring health (The presentation describes methods of monitoring the health of rocket motors) of an The presentation is for monitor solid propellant rocket motors which is an energetic), the method comprising: 
affixing a smart seal (Slide 11 – the system uses a smart seal) to an energetic device (Slide 11 – the figure shows the seal being attached to the nozzle of a rocket motor which is an energetic device), the smart seal including a sensor (Slide 11 – the seal has sensors); 
generating a signal from the sensor (Slides 6 and 11 – the sensors provide data and therefore generate a signal); 
recording data representative of the signal from the sensor in a memory (Slide 6 – the data from the sensors is stored and therefore is recorded in a memory); 
communicating the data from the smart seal to an external computing device (Slide 11 – the seal is connected to a computer, which is an external computing device therefore the data would be communicated to the external computing device); 
displaying an indication of a health status of the energetic device (Slides 6 and 11 – the computer has a screen and therefore would display the analysis of the data collected which would be the indication of the health of the rocket motor), wherein the indication is based on the data representative of the signal from the sensor (Slide 6 the analysis/indication of health is performed using the data from the sensors).

Regarding Claim 10, Ruderman teaches the invention as claimed and discussed above. Ruderman further teaches the indication of the health status is an indication of a condition of a solid propellant material in the energetic device (Slides 3, 6, 8 and 11 – the analysis/indicator of the health status is an indication of the solid propellant in the rocket motors/ energetic devices).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. Patent No. 3,121,310), hereinafter Rice, in view of Stockwell Elastomerics (Non-Patent Literature – Clear or Transparent Silicone Rubber), hereinafter Stockwell, and Rabenhorst (U.S. Patent No. 3,431,854), hereinafter Rabenhorst.

Regarding Independent Claim 1, Rice teaches a solid rocket motor (Figure 1), comprising: 
a case (Figure 1 – the casing is the outside housing of the rocket motor, 10); 
a solid propellant (12); and 
a seal (21) attached to the motor (Figure 1 – the seal, 21, is inserted in the nozzle and therefore attached to the motor), the seal isolating the solid propellant from a fluid external of the case (Column 2, Lines 53-60 – the seal is substantially air-tight and therefore isolated the propellant from a fluid external of the case).
Rice further teaches the seal being made of silicone rubber (Column 4, Lines 25-26).

However, Stockwell teaches that silicone rubber may be clear or transparent (Lines 2-3 – the silicone rubber is clear).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rice by making the silicone rubber seal, of Rice, at least partially transparent, as taught by Stockwell, in order to make an invisible gasket to enhance cosmetic appeal (Stockwell – Line 10) and to allow for visual inspection of the fuel (Rabenhorst – Column 8, Lines 12-16 – the body of the rocket is clear to advantageously allow for visual inspection of the fuel).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Stockwell and Rabenhorst as applied to claim 1 above, and further in view of Tracy (U.S. Pre-grant Publication 2011/0018703), hereinafter Tracy.

Regarding Claims 2 and 3, Rice in view of Stockwell and Rabenhorst teach the invention as claimed and discussed above.
Rice in view of Stockwell and Rabenhorst do not teach (Claim 2) a sensor located proximate the seal; (Claim 3) the sensor is an optical sensor.
However, Tracy teaches a solid rocket motor (Figure 2) with a seal (203) and a health monitoring system (Title) with (Claim 2) sensors (207,209) and a sensor located proximate the seal (Figure 2 – the sensor, 207, is located proximate/close to the seal, 203); (Claim 3) the Paragraph 0030 – the sensor, 207, is a Bragg grating sensor, which is a type of optical sensor).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rice in view of Stockwell and Rabenhorst to include the health monitoring system with various sensors including (Claim 2) a sensor located proximate the seal; (Claim 3) the sensor is an optical sensor, as taught by Tracy, in order to be able to predict the health of such systems prior to use (Tracy – Paragraph 0002).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Stockwell, Rabenhorst and Tracy as applied to claim 2 above, and further in view of Kimmel (U.S. Patent No. 2,952,972), hereinafter Kimmel.

Regarding Claim 11, Rice in view of Stockwell, Rabenhorst and Tracy teach the invention as claimed and discussed above.
Rice further teaches the seal it produced in two pieces with the second portion being rigid (Column 3, Lines 23-25).
Rice in view of Stockwell, Rabenhorst and Tracy, as discussed above, do not explicitly teach wherein at least a portion of the seal is glass that is translucent to optical radiation.
However, Kimmel teaches a solid rocket motor (Column 1, Lines 15-18 – the system is a solid rocket motor) with a seal (41) that is made of glass that is translucent to optical radiation (Column 5, Lines 14 – the seal, 41, is glass; as defined by Merriam-Webster.com “glass” is “any of various amorphous materials formed from a melt by cooling to rigidity without crystallization: such as a: a usually transparent or translucent material consisting typically of a mixture of silicates”, therefore the glass is translucent).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Rice in view of Stockwell, Rabenhorst and Tracy to include the seal made of glass that is translucent to optical radiation, as taught by Kimmel, in order to provide the desired burst pressure in order to reduce hangfires and misfires (Kimmel – Column 2, Lines 39-41 and Column 5, Lines 15-26).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ruderman in view of Ballard and Kimmel as applied to claim 11 above, and further in view of Leeming (U.S. Patent No. 4,120,195), hereinafter Leeming.

Regarding Claim 12, Rice in view of Stockwell, Rabenhorst, Tracy and Kimmel teach the invention as claimed and discussed above.
Rice in view of Stockwell, Rabenhorst and Tracy, as discussed above, teach the sensors of the health monitoring system include temperature sensors (Tracy - Paragraph 0013 – the sensors of the health monitoring system include temperature sensors).
Rice in view of Stockwell, Rabenhorst, Tracy and Kimmel do not teach wherein the sensor is an electrical resistance sensor that changes resistance in proportion to environment in the case.
Abstract, Line 1) for a solid rocket motor (Abstract, Lines 1-2) wherein the resistance of sensor changes in proportion to environment in the case (Abstract, Lines 1-2 and Column 2, Lines 35-38 – the sensors are embedded in the propellant in the case and change resistance levels based on the temperature/environment within the case).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rice in view of Stockwell, Rabenhorst, Tracy and Kimmel to include the sensor being an electrical resistance sensor that changes resistance in proportion to environment in the case, as taught by Leeming, in order to enable more accurate and reliable stress measurements to be obtained from an embedded or inaccessible stress gauge (Leeming – Column 1, Lines 33-35).

Claim(s) 4, 7 and 13-14, 16-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley (U.S. Pre-grant Publication 2014/0130480), hereinafter Shipley, in view of Tracy (U.S. Pre-grant Publication 2011/0018703), hereinafter Tracy, Rice, Stockwell, Rabenhorst and Jaul (U.S. Patent No. 6,121,882), hereinafter Jaul.

Regarding Independent Claim 4 and Claims 13-14, 16-17 and 20-22, Shipley teaches (Claim 4) a solid rocket motor (Figure 1 - Title), comprising: 
a case (110); 
a solid propellant (120);
130) in fluid communication with the solid propellant (Figure 1 – the sensor, 130, is embedded and therefore in fluid communication with the solid propellant) and configured to generate signals representative of an environmental factor of the solid propellant (Paragraphs 0004 and 0034 – the sensor, 130, generates signals bases on the displacement of the propellant due to environmental factors/aging, ),
a computing device (Paragraphs 0023 and 0033 – the system has a computing device that consists of multiple microprocessors) connected to the sensor (Figure 2 – Paragraphs 0033-0034 – the sensor is connected to one of the microprocessors of the computing device), the computing device including a first microprocessor, second microprocessor (Paragraph 0023 – the computing device includes multiple microprocessors and therefore has a first and second microprocessor), the computing device configured to perform operation function including determining a health status of the solid rocket motor based on the signals (Paragraph 0034 – the microprocessor of the computing device that is connected to the sensor determines the strain/health of the solid rocket motor based on the generated signal), wherein the operation functions are divided between the first microprocessor and the second microprocessor (Paragraph 0023 – the processes/operational functions are divided between the multiple microprocessors/first and second microprocessor) such that the second microprocessor performs the determining of the health status (Figure 2 – Paragraph 0034 – the processor that determines the strain/health of the motor is the second microprocessor);
(Claim 22) the environmental factor is moisture (This limitation is claimed as an alternative and therefore not required when another alternative is met), temperature (This limitation is claimed as an alternative and therefore not required when another alternative is met) or vibration (Paragraphs 0032-0033 – the strain sensor measure the strain of the propellant grain as it moves during scenarios such as the acceleration of the rocket, therefore the strain sensor measures the movement of the propellant and thus vibrations).
Shipley does not explicitly teach (Claim 4) a seal attached to the motor, the seal being at least partially transparent and isolating the solid propellant from a fluid external of the case; 
a self-contained panel that is attached on the seal, the self-contained panel having: 
the computing device including a memory, and a communication device, the computing device configured to perform operational functions including controlling communications through the communication device; the first microprocessor performs the controlling communications; and 
an indicator connected to the computing device, the indicator operable to indicate the health status of the solid rocket motor;
(Claim 13) the sensor is an electrical resistance sensor that changes resistance in proportion to environment in the case;
(Claim 14) an external computing device in communication with the computing device and indicator of the self-contained panel;
(Claim 16) the indicator includes an indicator element that illuminates in correspondence with the health status;
(Claim 17) the indicator is configured to display a quantity representative of the health status;
(Claim 20) the operational functions include logging data of the environmental factor into the memory, and the first microprocessor performs the logging;
Claim 21) the computing device includes a power management circuit, the operational functions include controlling power consumption via the power management circuit, and the first microprocessor performs the controlling power consumption.
However, Tracy teaches (Claim 4) a solid rocket motor (Figure 2, 200) with a health monitoring system (Title) with a seal (203) attached to the motor (Figure 2 – the seal, 203, is attached in the nozzle of the motor), the seal isolating the solid propellant from a fluid external of the case (Paragraph 0028 – the seal environmentally seals the nozzle and therefore isolates the propellant from the ambient environment); 
a self-contained panel (Figure 1 - Paragraph 0016 – the module, 100, is on a self-contained panel) that is attached on the seal (Figure 2 – the module is attached to the seal, 203), the self-contained panel having: 
the computing device (100) including a memory (110 and Paragraph 0012, Lines 5-6 – the processor, 102, is a microprocessor and therefore would have on board memory to house instructions for the processor), and a communication device (106 and 108), the computing device configured to perform operational functions including controlling communications through the communication device (Paragraphs 0006 0012 and 0041 – the controller/microprocessor is connected to the communication device to control the communications through the communication device); the microprocessor performs the controlling communications  (Paragraphs 0006 0012 and 0041 – the controller/microprocessor controls the communications through the communication device and thus the operational function of communications);
Claim 13) the sensor is an electrical resistance sensor that changes resistance in proportion to environment in the case (Figure 2 – Paragraphs 0016-0018 – the sensors, 120, include thermistors which are sensors that change resistance based on a temperature which would be the temperature of the environment, 150, inside the case);
(Claim 14) an external computing device (Paragraph 0006, Lines 11-14 and Paragraph 0041 – the information gathered by the computing device, regarding the health of the motor, is communicated either by radio frequency or direct wire connection by the communication module/indicator, to an external device ; the external device to which the information is communicated would be an external computing device) in communication with the computing device and indicator of the self-contained panel (Paragraph 0006, Lines 11-14 and Paragraph 0041 – the information gathered by the computing device, regarding the health of the motor, is communicated either by radio frequency or direct wire connection by the communication module/indicator, to the external device; therefore the external computing device is in communication with the indicator and computing device);
(Claim 20) the operational functions include logging data of the environmental factor into the memory (Paragraph 0035 – the data collected is stored in the memory), and the microprocessor performs the logging (Paragraph 0006 and 0035 – the controller/microprocessor is coupled to the memory and therefore performs the logging of the data);
(Claim 21) the computing device includes a power management circuit (112 – Paragraphs 0044-0045 – the power source, 112, is a power management circuit), the operational functions include controlling power consumption via the power management Paragraphs 0044-0045 – the power is controlled by the power circuit/source, 112, to last for 10 to 15 years), and the microprocessor performs the controlling power consumption (Paragraphs 0006 and 0044-0045 – the power circuit is coupled to the controller/microprocessor and is controlled by the power circuit/source, 112, to last for 10 to 15 years).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Shipley by making the health monitoring system including (Claim 4) a seal attached to the motor, the seal isolating the solid propellant from a fluid external of the case; a self-contained panel that is attached on the seal, the self-contained panel having: the computing device including a memory, and a communication device, the computing device configured to perform operational functions including controlling communications through the communication device and making the first microprocessor perform the controlling communications; (Claim 13) the sensor is an electrical resistance sensor that changes resistance in proportion to environment in the case; (Claim 14) an external computing device in communication with the computing device and indicator of the self-contained panel; (Claim 20) the operational functions include logging data of the environmental factor into the memory, and the first microprocessor performing the logging; (Claim 21) the computing device includes a power management circuit, the operational functions include controlling power consumption via the power management circuit, and the first microprocessor performing the controlling power consumption, as suggested by Tracy, in order to provide a system that is able to predict the health of such systems (Tracy – Paragraph 0002) by having a self-contained, miniaturized unit within a suitable housing that can be Tracy – Paragraph 0016).
Shipley in view of Tracy do not teach (Claim 4) the seal being at least partially transparent; an indicator connected to the computing device, the indicator operable to indicate the health status of the solid rocket motor;
(Claim 16) the indicator includes an indicator element that illuminates in correspondence with the health status;
(Claim 17) the indicator is configured to display a quantity representative of the health status.
However, Rice teaches a seal for a rocket motor being made of silicone rubber (Column 4, Lines 25-26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Shipley in view of Tracey to make the seal made of silicone rubber, as taught by Rice, in order to provide a seal with sufficient resilience to deform without tearing while providing sufficient hardness to prevent deformation to the extent necessary to permit ejection prior to reaching the desired internal pressure (Rice – Column 4, Lines 11 -21).
Shipley in view of Tracy do not teach (Claim 4) the seal being at least partially transparent; an indicator connected to the computing device, the indicator operable to indicate the health status of the solid rocket motor;
(Claim 16) the indicator includes an indicator element that illuminates in correspondence with the health status;
Claim 17) the indicator is configured to display a quantity representative of the health status.
However, Stockwell teaches that silicone rubber may be clear or transparent (Lines 2-3 – the silicone rubber is clear).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Shipley in view of Tracy and Rice by making the silicone rubber seal, of Shipley in view of Tracy and Rice, at least partially transparent, as taught by Stockwell, in order to make an invisible gasket to enhance cosmetic appeal (Stockwell – Line 10) and to allow for visual inspection of the fuel (Rabenhorst – Column 8, Lines 12-16 – the body of the rocket is clear to advantageously allow for visual inspection of the fuel).
Shipley in view of Tracy, Rice, Stockwell and Rabenhorst do not teach (Claim 4) an indicator connected to the computing device, the indicator operable to indicate the health status of the solid rocket motor;
(Claim 16) the indicator includes an indicator element that illuminates in correspondence with the health status;
(Claim 17) the indicator is configured to display a quantity representative of the health status.
However, Jaul teaches a system for monitoring energetic materials (Column 1, Lines 13-15) with (Claim 4) an indicator (70) connected to a computing device (Figure 2 – Column 6, Lines 4-5 – the indicator includes visual, 72, and audio signals, 74, that are connected to a computing device, 44), the indicator operable to indicate a health status of the solid rocket Column 6, Lines 4-5 and 17-22 – the indicator, 70, illuminates a visual alarm, 72, dependent on the likelihood of cook-off, which is a health status of the energetic material);
(Claim 16) the indicator includes an indicator element (Column 6, Lines 19-21 – the indicator include lights and message boards and therefore include an indicator element, 72) that illuminates in correspondence with the health status (Column 6, Lines 4-5 and 17-22 – the indicator, 70, illuminates a visual alarm, 72, on the likelihood of cook-off, which is a health status of the energetic material);
(Claim 17) an indicator (70) that is configured to display a quantity representative of the health status (Column 6, Lines 4-5 and 33-35 – the indicator, 70, provides a percentage/quantity of cook-off likelihood, which is representative of the health status of the energetic material).. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Shipley in view of Tracy, Rice, Stockwell and Rabenhorst to include (Claim 4) an indicator, as part of the communication sub-module of Shipley in view of Tracy, Rice, Stockwell and Rabenhorst, connected to the computing device, the indicator operable to indicate a health status of the solid rocket motor; (Claim 16) the indicator includes an indicator element that illuminates in correspondence with the health status; (Claim 17) the indicator is configured to display a quantity representative of the health status, as taught by Jaul, in order to reduce the risk that the energetic material will prematurely ignite causing a violent energy release (Jaul – Column 1, Lines 28-31).

Regarding Claim 7, Shipley in view of Tracy, Rice, Stockwell, Rabenhorst and Jaul teach the invention as claimed and discussed above. Shipley further teaches the sensor is in contact with the solid propellant (Figure 1 – the sensor, 130, is embedded and therefore in contact with the solid propellant).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shipley in view of Tracy, Rice, Stockwell, Rabenhorst and Jaul as applied to claim 4 above, and further in view of Kimmel.

Regarding Claim 15, Shipley in view of Tracy, Rice, Stockwell, Rabenhorst and Jaul teach the invention as claimed and discussed above.
Shipley in view of Tracy, Rice, Stockwell, Rabenhorst and Jaul do not teach wherein at least a portion of the seal is glass that is transparent or translucent to optical radiation.
However, Kimmel teaches a solid rocket motor (Column 1, Lines 15-18 – the system is a solid rocket motor) with a seal (41) that is made of glass (Column 5, Lines 14) that is transparent to optical radiation (The definition of glass as provided by thefreedictionary.com is “Any of a large class of materials with highly variable mechanical and optical properties that solidify from the molten state without crystallization, are typically made by silicates fusing with boric oxide, aluminum oxide, or phosphorus pentoxide, are generally hard, brittle, and transparent or translucent, and are considered to be supercooled liquids rather than true solids” and the definition of transparent as provided by Merriam-Webster is “having the property of transmitting light without appreciable scattering so that bodies lying beyond are seen clearly” therefore the seal that is glass is transparent to optical radiation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Shipley in view of Tracy, Rice, Stockwell, Rabenhorst and Jaul to include at least a portion of the seal being glass that is transparent to optical radiation, as taught by Kimmel, in order to provide the desired burst pressure in order to reduce hangfires and misfires (Kimmel – Column 2, Lines 39-41 and Column 5, Lines 15-26).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruderman in view of Kimmel.

Regarding Claim 18, Ruderman teaches the invention as claimed and discussed above.
Ruderman does not explicitly teach the smart seal is at least partially transparent.
However, Kimmel teaches a solid rocket motor (Column 1, Lines 15-18 – the system is a solid rocket motor) with a seal (41) that is made of glass (Column 5, Lines 14) and therefore at least partially transparent (The definition of glass as provided by thefreedictionary.com is “Any of a large class of materials with highly variable mechanical and optical properties that solidify from the molten state without crystallization, are typically made by silicates fusing with boric oxide, aluminum oxide, or phosphorus pentoxide, are generally hard, brittle, and transparent or translucent, and are considered to be supercooled liquids rather than true solids”).
Kimmel – Column 2, Lines 39-41 and Column 5, Lines 15-26).

Regarding Claim 19, Ruderman teaches the invention as claimed and discussed above.
Ruderman does not explicitly teach wherein at least a portion of the smart seal is glass that is transparent or translucent to optical radiation.
However, Kimmel teaches a solid rocket motor (Column 1, Lines 15-18 – the system is a solid rocket motor) with a seal (41) that is made of glass (Column 5, Lines 14) that is transparent to optical radiation (The definition of glass as provided by thefreedictionary.com is “Any of a large class of materials with highly variable mechanical and optical properties that solidify from the molten state without crystallization, are typically made by silicates fusing with boric oxide, aluminum oxide, or phosphorus pentoxide, are generally hard, brittle, and transparent or translucent, and are considered to be supercooled liquids rather than true solids” and the definition of transparent as provided by Merriam-Webster is “having the property of transmitting light without appreciable scattering so that bodies lying beyond are seen clearly” therefore the seal that is glass is transparent to optical radiation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ruderman to include the smart seal is made at least partially of glass that is transparent to optical radiation, Kimmel – Column 2, Lines 39-41 and Column 5, Lines 15-26).

Response to Arguments
Applicant's arguments filed 14 September 2021 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that the present rejection has not provided factual evidence that Ruderman is allowable prior art it is respectfully pointed out that Applicant has not provided any evidence that the dates shown on the report page are not useable as the dates for establishment of publication date. According to MPEP 2128.01 Section II “A paper which is orally presented in a forum open to all interested persons constitutes a “printed publication” if written copies are disseminated without restriction.  According to the report page provided the prior art reference Ruderman was used in a briefing in Korea on 26 September 2011, and therefore was orally presented.  Further the report page states that it is approved for public release as well has having the Public Announcement (PA) number and thus written copies were disseminated without restriction.  Under these guidelines the factual evidence already provided supports the use of Ruderman as a “printed publication” with a date that is useable as prior art.  Therefore without evidence being provide that is information is incorrect Ruderman is maintained as acceptable prior art.



Regarding Applicant’s argument that one of ordinary skill in the art would not use the teachings of Stockwell because they would not be motivated by “cosmetic appeal” it is respectfully pointed out that cosmetic appeal is only part of the motivation provided.  While a transparent seal will provide a desired cosmetic appeal it would also allow the visual inspection of the motor as noted by Rabenhorst.  Applicant further argues that one would not use the teachings of Rabenhorst due to Rabenhorst being a transparent rocket body but in combination with Rice and Stockwell Rabenhorst provides the teachings that one of ordinary skill in the art would recognize that a transparent portion of a rocket is usable for visual inspection.  Therefore Rabenhorst's teaching of a motivation to have a transparent portion of the rocket, i.e. the seal, would be applicable.  Applicant further argues that Stockwell could not be used because the silicone rubber is provided in sheets but it is respectfully pointed Stockwell is not relied upon .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741